   Case 19-20116       Doc 73      Filed 06/17/19 Entered 06/17/19 13:51:03   Desc Main
                                     Document     Page 1 of 6


Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice to be submitted)
Bradley J. Nash (pro hac vice to be submitted)
Joshua D. Wurtzel (pro hac vice to be submitted)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

 In Re:                                                  Case No. 19-20116
                                                         Chapter 7
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



        MOTION TO EXTEND DEADLINE TO OBJECT TO DISCHARGE OR
                     DISCHARGEABILITY OF DEBT

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”) submit this Motion to Extend

Deadline to Objection to Discharge or Dischargeability of Debt (the “Motion”), pursuant

to Federal Rule of Bankruptcy Procedure 4004(b)(1) and 4007(c), and state as follows:




{Z0275026/1 }                                        1
   Case 19-20116      Doc 73    Filed 06/17/19 Entered 06/17/19 13:51:03        Desc Main
                                  Document     Page 2 of 6


          1.    On December 6, 2017, Dennis Danzik (“Debtor”) filed a Chapter 11

Voluntary Petition, starting Case No. 17-20934 (the “Chapter 11 Case”).

          2.    On March 5, 2018, the CWT Parties filed a dischargeability action in the

Chapter 11 Case, starting Adversary No. 18-02007 (the “Adversary”). See Complaint for

Determination of Dischargeability of Debt and Objection to Discharge, CWT Canada v.

Danzik (In re Danzik), Bankr. No. 17-20934, Adv. No. 18-02007, Doc. 1 (Bankr. D. Wyo.

Mar. 5, 2018). The Adversary alleges claims against the Debtor under both 11 U.S.C. §

727 and 11 U.S.C. § 523.

          3.    On February 6, 2019, the Court dismissed the Chapter 11 Case, but retained

jurisdiction over the Adversary. See Decision Memorandum on CWT’s Motion to Dismiss,

In re Danzik, Bankr. No. 17-20934, Doc. 201 (Bankr. D. Wyo. February 6, 2019).

          4.    On March 12, 2019, Debtor filed a Chapter 7 Voluntary Petition, starting this

case (the “Present Case”). [Doc. 1.] The first date set for the meeting of creditors was

April 16, 2019. [Doc. 6.] The 341 meeting has been continued twice, and the 341 meeting

is now set for June 25, 2019. [Doc. 68]

          5.    On March 18, 2019, the Court entered summary judgment in the Adversary.

See Memorandum Decision and Order Granting in Part and Deny in Part, CWT Parties’

Motion for Partial Judgment, CWT Canada v. Danzik (In re Danzik), Bankr. No. 17-20934,

Adv. No. 18-02007, Doc. 38 (Bankr. D. Wyo. Mar. 18, 2019) (hereinafter the “Adversary

Judgment”). In the Adversary Judgment, the Court ordered, among other things, that

“Danzik’s debt to the CWT Parties, as provided in the [New York] Judgment is not

dischargeable as a matter of law under Section 523(a)(2) and (a)(6).” Id. at 10.

{Z0275026/1 }                                 2
   Case 19-20116      Doc 73    Filed 06/17/19 Entered 06/17/19 13:51:03        Desc Main
                                  Document     Page 3 of 6


          6.    On March 27, 2019, Debtor filed his Notice of Appeal and Statement of

Election, in which he gave notice that he was appealing the Adversary Judgment to the

United States District Court for the District of Wyoming. See Notice of Appeal and

Statement of Election, Bankr. No. 17-20934, Adv. No. 18-02007, Doc. 40 (Bankr. D. Wyo.

Mar. 27, 2019) (hereinafter, the “Notice of Appeal”). This appeal is currently pending.

          7.    Although the Court has ruled on nondischargeability in the Chapter 11 Case

with respect to the debt owed to the CWT Parties, that ruling is on appeal. If affirmed, it

will be binding on the Debtor in the Present Case (and presumably, the CWT Parties will

dismiss their remaining claims against the Debtor in the Adversary and the Adversary will

be closed).     However, if the Adversary Judgment is reversed, the Adversary will

recommence (because the Court retained jurisdiction to hear the matter) and continue

toward an eventual trial.

          8.    If the CWT Parties are unsuccessful on appeal, the CWT Parties believe that

a new adversary, in the Present Case, may be more efficient to pursue than recommencing

the Adversary considering that the underlying base case (the Chapter 11 Case) has now

been dismissed. Stated otherwise, filing a new adversary proceeding in the Present Case

may be necessary to avoid procedural gymnastics, and be the preferable avenue to pursue,

if the CWT Parties do no prevail on appeal.

          9.    Further, it is uncertain if the pending Adversary, which also asserts a claim

under 11 U.S.C. § 727(a)(3), will prevent a discharge from being entered in the Present

Case absent the filing of this Motion. Clearly, there is no benefit to filing a new adversary



{Z0275026/1 }                                 3
   Case 19-20116      Doc 73    Filed 06/17/19 Entered 06/17/19 13:51:03        Desc Main
                                  Document     Page 4 of 6


proceeding at this point in time in the Present Case. The entry of discharge may prejudice

the rights of the CWT Parties absent granting the relief requested herein.

          10.   In sum, the CWT Parties file this Motion to ensure that, if the Adversary

Judgment is reversed on appeal, and the CWT Parties’ preference is to initiate a new

adversary proceeding in the Present Case versus recommencing the Adversary related to

the Chapter 11 Case, the CWT Parties will have the ability to do so, at their option.

          11.   Pursuant to Fed. R. Bankr. P. 4007(c), “a complaint to determine the

dischargeability of a of a of a debt under §523(c) shall be filed no later than 60 days after

the first date set for the meeting of creditors under §341(a).” Further, “[o]n motion of a

party in interest, after hearing on notice, the court may for cause extend the time fixed

under this subsection.” Id. The requirement is that the motion be filed before the time has

expired. Id.

          12.   Pursuant to Fed. R. Bankr. P. 4004(a), “[i]n a chapter 7 case, a complaint, or

a motion under §727(a)(8) or (a)(9) of the Code, objecting to the debtor's discharge shall

be filed no later than 60 days after the first date set for the meeting of creditors under

§341(a).” Further, “[o]n motion of any party in interest, after notice and hearing, the court

may for cause extend the time to object to discharge. Except as provided in subdivision

(b)(2), the motion shall be filed before the time has expired.” Fed. R. Bankr. P. 4004(b)(1).

          13.   Because this Motion is being filed “no later than 60 days after the first date

set for the meeting of creditors”, it is timely.




{Z0275026/1 }                                      4
   Case 19-20116      Doc 73    Filed 06/17/19 Entered 06/17/19 13:51:03        Desc Main
                                  Document     Page 5 of 6


          14.   “Neither the Bankruptcy Code nor the Bankruptcy Rules define ‘cause,’ and

the determination is committed to the bankruptcy court’s discretion.” Banco Cooperativo

de P.R. v. Herrera (In re Herrera), 589 B.R. 444, 452 (B.A.P. 1st Cir. 2018).

          15.   Here, there is “cause” to extend the deadline to object to Debtor’s discharge

(or dischargeability of debt) based on the pending appeal, and the Debtor’s filing of a new

case.      This motion simply preserves the right to file such an adversary, if deemed

appropriate after the conclusion of the appeal (and any subsequent appeal).

          16.   Accordingly, the CWT Parties ask the Court to extend the deadline to object

to Debtor’s discharge under 11 U.S.C. § 727, and to object to individual debts under 11

U.S.C. § 523, until 30 days after the appeal of the Adversary Judgment is final, which

would include any subsequent appeals or petitions for certiorari. During the 30-day

window after the appeal is final (and only in the event that the Adversary Judgment is

reversed), the CWT Parties will determine if it is more prudent to recommence the

Adversary, or initiate a new adversary proceeding in the Present Case.

                                      CONCLUSION

          WHEREFORE, the CWT Parties ask the Court to extend the deadline to object to

Debtor’s discharge under 11 U.S.C. § 727, and to object to individual debts under 11

U.S.C. § 523, until 30 days after the appeal of the Adversary Judgment is final, which

would include any subsequent appeals or petitions for certiorari.

          Dated: Cheyenne, Wyoming
          June 17, 2019
                                              Respectfully submitted,

                                              CWT Canada II Limited Partnership and
{Z0275026/1 }                                 5
   Case 19-20116   Doc 73    Filed 06/17/19 Entered 06/17/19 13:51:03     Desc Main
                               Document     Page 6 of 6


                                          Resource Recovery Corporation, Creditors
                                          and Movants

                                          By: /s/ Bradley T. Hunsicker
                                          Bradley T. Hunsicker, #7-4579
                                          MARKUS WILLIAMS YOUNG & HUNSICKER LLC
                                          106 East Lincolnway, Suite 300
                                          Cheyenne, WY 82001
                                          Telephone: (307) 778-8178
                                          Facsimile: (307) 638-1975
                                          E-Mail: bhunsicker@markuswilliams.com

                                          Attorneys for Creditors CWT Canada II
                                          Limited Partnership and Resource Recovery
                                          Corporation

                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on June 17, 2019
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.

 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Debtor

                                       /s/ Bradley T. Hunsicker
                                       Bradley T. Hunsicker




{Z0275026/1 }                             6
